DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia et al (US 6,205,411 –cited by applicant) in view of Berez et al (US Pub 2004/0236424 –cited by applicant).
Re claim 1: DiGioia discloses a method of generating resection data, by a computer, for use in planning an arthroplasty procedure on a patient bone covered at least partially in cartilage (Abstrast; see the implantation of an artificial component in a joint which includes bone and cartilage), the method comprising:
receiving, by the computer, a three-dimensional patient bone model comprising a bone model surface, the three-dimensional patient bone model correlated with a position and orientation of the patient bone via a navigation system, in a three-
identifying, by the computer, a target region on the bone model surface of the three-dimensional patient bone model for intra-operative registration (col 7, line 46-62; see the determination of range of motion of the model to select an implant position (i.e. a target region);
receiving, by the computer, location data for a first plurality of points on the joint in the 3D coordinate system via the intra-operative registration, wherein the first plurality of points on the joint correspond to second points within the target region on the bone model surface of the three-dimensional bone model (col 8, lines 13-39; see the 3D surface registration of points used to align the joint model with the intra-operative position of the patient joint);
determining, by the computer, a resection depth based at least in part on the location data for the first plurality of points (col 5, lines 39-41; see the Figs. 7a-e showing different sized femoral implant models which include the determination of a resection depth that would accept the implant); and
generating, by the computer, resection data using the resection depth, the resection data configured to be utilized by the navigation system during the arthroplasty procedure (col 12, lines 20-29; see the planes and tracked components to generate data that would correspond to the resection depth, wherein the data permits the implant to correspond to the anatomy after resectimon).
DiGioia discloses all features including that the invention is employed in cartilage transplant procedures and joint resurfacing with osteochondral grafts (col 12 lines 45-
Re claim 2: DiGioia discloses mapping, by the computer, the location data for the first plurality of points into the three-dimensional coordinate system (col 8, line 16; col 8, line 59-col 9, line 4; Figures 3a, 4a-c; see the discrete points on the surface for 3D registration).
Re claims 3-5: DiGioia discloses all features including determining a resection depth to fit an implant but does not disclose determining the resection depth comprises determining a depth difference between the first plurality of points and the target region on the bone model surface, determining the resection depth by adding the depth difference to a bone-only resection depth, wherein the bone-only resection depth is adjusted distally by the addition of the depth difference. However, Berez teaches determining a depth difference between the first plurality of points and the target region on the bone model surface, determining the resection depth by adding the depth difference to a bone-only resection depth, wherein the bone-only resection depth is adjusted distally by the addition of the depth difference [0019, see Figures 1 and 7E-H; wherein the bone preparation includes accounting for cartilage height and thereby adds this height to the bone-only depth which is adjusted depending on the desired implant]. 
Re claims 6, 7: DiGioia discloses determining the resection depth comprises altering a bone-only resection depth based on the first plurality of points and is adjusted distally based on the points (col 5, lines 39-41; col 12, lines 20-29 wherein the resection depth is altered distally based on planes and points depending on the selected implant model).
Re claim 8: DiGioia discloses the patient bone includes a femur and the three-dimensional patient bone model includes a three-dimensional patient femur model (col 5, lines 33-35; see the 3D femur model).
Re claim 9: DiGioia discloses all features except that the target region comprises an articular area of at least one of a medial or lateral condyle of the three-dimensional patient femur model. However, Berez teaches that the target region comprises an articular area of at least one of a medial or lateral condyle of the three-dimensional patient femur model [0100; see the target of the medial and lateral femoral condyles]. It would have been obvious to the skilled artisan to modify DiGioia, to specify the target as taught by Berez, in order to facilitate procedures performing totoal or partial arthroplasty.
Re claims 10, 11: DiGioia discloses the patient bone includes a tibia and the three-dimensional patient bone model includes a three-dimensional patient tibia model and a proximal resection depth of the tibia is adjusted proximally based on the first 
Re claims 12, 13: DiGioia discloses all features except that the target region comprises an articular area of at least one of a medial or lateral tibial plateau of the three-dimensional patient tibia model and that the three-dimensional patient bone model is a bone only model. However, Berez teaches that the target region comprises an articular area of at least one of a medial or lateral tibial plateau of the three-dimensional patient tibia model [0037; see the “tibial plateau” of the 3D model as the target region] and that the three-dimensional patient bone model is a bone only model [0019; wherein the model can include the bone and/or the cartilage]. It would have been obvious to the skilled artisan to modify DiGioia, to specify the target as the tibial plateau and the bone as bone-only as taught by Berez, in order to facilitate methods with integration between cartilage and bone and the improve the accuracy of the procedure.
Re claim 14: DiGioia discloses the three-dimensional patient bone model is generated from medical images of the patient bone (col 6, lines 49-61; see the imaging modalities for generation of the bone model).
Re claim 15: DiGioia discloses that the navigation system operates in conjunction with an autonomous robot or a surgeon-assisted device in performing the arthroplasty procedure (col 9, lines 39-45; see the robotic arm to make the surgical cuts).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia et al (US 6,205,411 –cited by applicant) in view of Berez et al (US Pub .
Re claim 16: DiGioia/Berez disclose all features including use of the navigation system operates in conjunction with an autonomous robot or a surgeon-assisted device in performing the arthroplasty procedure (col 9, lines 39-45; see the robotic arm to make the surgical cuts in DiGioia), but do not disclose an autonomous robot. However, Mire teaches of a procedure for navigation tracking of a prosthetic including use of an autonomous robot [0201]. It would have been obvious to the skilled artisan to modify DiGioia/Berez, to use an autonomous robot as taught by Mire, in order to limit any potential operator error during a procedure.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive. Regarding the art rejection, Applicant makes several arguments. However, the Examiner respectfully disagrees with Applicant’s positions and maintains the rejection. Applicant first argues that DiGioia does not disclose a target region on a bone model surface for intra-operative registration. However, Examiner finds that DiGioia performs steps 46, 48, and 52 to collectively identify “the implant position in the joint model” to be used with positional data during the surgical procedure for intra-operative guidance in step 54. Therefore, the target region (i.e. the identified implant position on the joint model) is identified and used for intra-operative registration.
Second, Applicant argues that DiGioia/Berez does not meet the limitation regarding receiving the first points on the cartilage, where the first points correspond to bone surface, but also generally refers to cartilage procedures such as cartilage transplant procedures and joint resurfacing with osteochondral grafts (col 12 lines 45-52). DiGioia further discloses “joint” procedures, wherein a joint is known to comprise bone and cartilage. While the Office action could have relied upon this disclosure in DiGioia as requiring a determination of locations on cartilage surface, the action has incorporated Berez to provide for a more clear teaching of a determination of points on the cartilage. Therefore, Berez teaches of the importance of taking into account the cartilage and the combination results in utilizing cartilage surface points instead on bone surface points to correspond to the points on the joint model. It follows that the combination which sets forth that it is obvious to utilize cartilage points are used are a basis to determine the resection depth, instead of relying only on bone surface points.
Regarding claims 3, 6-7, 9, and 12, Applicant similarly argues that the limitations are not met because the cited portions of Berez are not related to target regions for intraoperative registration. As above, it is the Examiner’s position that the combination of DiGioia modified by Berez meets the limitations. That is, DiGioia meets the limitations regarding target regions for intraoperative registration as previously described, as the 
The previous specification objections are withdrawn because they either no longer apply or because of Applicant amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793